Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 1 of 13 PagelD# 5

     

   
 

2 ir By Ai)
4 Ch 5 gen y

COMMONWEALTH of VIRGINIA

POST OFFICE BOX 2452 Secretary of the Commonwealth RICHMOND, VIRGINIA 23218-2452

 

NOTICE OF SERVICE OF PROCESS

Northampton County, North Carolina Board of Education 11/6/2020
701 N. Church St Ba tae &
Jackson, NC 27845

 

Fairfax County School Board
VS.

Northampton County, North Carolina Board of Education

Summons and Complaint

Dear Sir/Madam:

You are being served with the enclosed notice under section 8.01-329 of the Code of Virginia
which designates the Secretary of the Commonwealth as statutory agent for Service of Process.

If you have any questions about the matter, PLEASE contact the CLERK of the enclosed/below
mentioned court or any attorney of your choice. Our office does not accept payments on behalf
of debts. The Secretary of the Commonwealth's ONLY responsibility is to mail the enclosed
papers to you.

 

 

COURT:

Fairfax County Circuit Court
4110 Chain Bridge Road
Fairfax, VA22030-4009

Service seb Clerk

Secretary of the Commonwealth's
Office
Case 1:20-cv-01502 Document1-1 Filed 12/07/20 Page 2 of 13 PagelD# 6

2020 16041

AFFIDAVIT FOR SERVICE OF PROCESS ON THE CBBOING. sare scunerunnsnusnnarscaomaarinnsameanlica asi

SECRETARY OF THE COMMONWEALTH
Commonwealth of Virginia VA. CODE §§ 8.01-301, -310, -329; 55-218.1; 57-51

vee F iELAK COUNLY occurs Circuit Court

Fairfax County School Board Vv Northampton County, North Carolina Board of Education

 

TO THE PERSON PREPARING THIS AFFIDAVIT: You must comply with the appropriate requirements listed on the back g£this fonfiz>

— P>
2 Es

 

 

Attachments: [*] Summons and Complaint

 

 

I, the undersigned A ffiant, state under oath that
[x] the above-named defendant [ ]
whose last known address is [x] same as aboVE [J] oocsscsesssscseessssscsesssssteessssttssnssetnsneetensserceansonsnnsunacecesanseeseaantie ¢
1. [x] is a non-resident of the Commonwealth of Virginia or a foreign corporation and Virginia Code § 8.01-328.1(A) ea
applies (see NON-RESIDENCE GROUNDS REQUIREMENT on page 2).
2. [ ] isa person whom the party seeking service, after exercising due diligence, has been unable to locate (see DUE DILIGENCE

  

 

  
 
   
  
  
  
  
 
 

 

 

 

 

REQUIREMENT ON BACK)
is the hearing date and time on {heattached process or notice (if applicable).
oerunummancel gE Oe casmcsmens
DATE ; . [ ]PARTY [}fPARTY’S ATTORNEY [_] PARTY'S AGENT [ ] PARTY'S REGULAR A (ONA FIDE EMPLOYEE
State of Mii). 1.8 [ ] City [{ County of ........ LOL, oo <-ocoeee Ferrie Lee Mohrmann
A a ay) FE] | uu NOTARY PUBLIC
cknowledged, subscribed and sworn to before me this day by ......6e@1 lof pCbg, b --Commonweaith of Virginia
fof fe \ yA 4 / /} PRINT NAME OF SIGNA ! Reg. # 7594296
# My os ye} / ee Com. Exp. Feb. 28, 2022
“ [ir A Hiph-~< :

 

 

{ ]cLERK® ! [ ] MAGISTRATE, _[-fNorary PUBLIC

Notary Registration wo PAYAL be... My commission expires: . he AS, AG A Aa

[*] Verification by the clerk of court of the date of filing of the certificate of compliance is requested. A self-addressed stamped envelope was
provided to the clerk at the time of filing this Affidavit.

 

NOTICE TO THE RECIPIENT from the Office of the Secretary of the Commonwealth of Virginia:
You are being served with this notice and attached pleadings under Section 8.01-329 of the Code of Virginia which designates the Secretary
of the Commonwealth as statutory agent for Service of Process. The Secretary of the Commonwealth’s ONLY responsibility is to mail, by
certified mail, return receipt requested, the enclosed papers to you. If you have any questions concerning these documents, you may wish to
seek advice from a lawyer.

SERVICE OF PROCESS IS EFFECTIVE ON THE DATE WHEN SERVICE IS MADE ON THE SECRETARY OF THE COMMONWEALTH.

CERTIFICATE OF COMPLIANCE

I, the undersigned, Clerk in V 0)? 00 " Secretary of the Commonwealth, hereby certify the following:

L, Offyeeseenceccmeewes NO agen 0 JRA URNA , legal service in the above-styled case was made upon the Secretary of the
Commonwealth, as statutory agent for persons to be served in accordance with Section 8.01-329 of the Code of Virginia, as amended.

a
2. On NOV I J 4 J20 , papers described in the Affidavit and a copy of this Affidavit were forwarded by

semen NOM A 020 vy

certified mail, return receipt requested, to the party designated to be served with process in the Affidavit.

SERVICE OF PROCESS CLERK, DESIGNATED
BY THE AUTHORITY OF THE SECRETARY OF THE COMMONWEALTH

FORM CC-1418 (MASTER, PAGE ONE OF TWO) 07/13
Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 3 of 13 PagelD# 7

NON-RESIDENCE GROUNDS REQUIREMENT:
If box number | is checked, insert the appropriate subsection number:

A court may exercise personal jurisdiction over a person, who acts directly or by an agent, as to a cause of
action arising from the person’s:

l.

2.

8(ii).

10.

Transacting any business in this Commonwealth;
Contracting to supply services or things in this Commonwealth;
Causing tortious injury by an act or omission in this Commonwealth;

Causing tortious injury in this Commonwealth by an act or omission outside this Commonwealth if he
regularly does or solicits business, or engages in any other persistent course of conduct, or derives
substantial revenue from goods used or consumed or services rendered in this Commonwealth;

Causing injury in this Commonwealth to any person by breach of warranty expressly or impliedly made in
the sale of goods outside this Commonwealth when he might reasonably have expected such person to
use, consume, or be affected by the goods in this Commonwealth, provided that he also regularly does or
solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from
goods used or consumed or services rendered in this Commonwealth;

Having an interest in, using, or possessing real property in this Commonwealth;

Contracting to insure any person, property, or risk located within this Commonwealth at the time of
contracting;

Having been ordered to pay spousal support or child support pursuant to an order entered by any court of
competent jurisdiction in this Commonwealth having in personam jurisdiction over such person; or

Having incurred a liability for taxes, fines, penalties, interest, or other charges to any political subdivision
of the Commonwealth.

DUE DILIGENCE REQUIREMENT:

If box number 2 is checked, the following provision applies:

When the person to be served is a resident, the signature of an attorney, party or agent of the person secking
service on such affidavit shall constitute a certificate by him that process has been delivered to the sheriff or to a
disinterested person as permitted by § 8.01-293 for execution and, if the sheriff or disinterested person was
unable to execute such service, that the person seeking service has been unable, after exercising due diligence,
to locate the person to be served.

FORM CC-1418 (MASTER, PAGE TWO OF TWO) 11/07
Case 1:20-cv-01502 Document1-1 Filed 12/07/20 Page 4 of 13 PagelD# 8

COMMONWEALTH OF VIRGINIA
CIRCUIT COURT OF FAIRFAX COUNTY
4110 CHAIN BRIDGE ROAD
FAIRFAX, VIRGINIA 22030
703-691-7320
(Press 3, Press 1)

Fairfax County School Board vs. Northampton County North Carolina Board of Education
CL-2020-0016041
TO: Northampton County North Carolina Board of Education
Serve: Secretary of the Commonwealth

1111 E Broad St #4
Richmond VA 23219

SUMMONS - CIVIL ACTION

The party upon whom this summons and the attached complaint are served is hereby
notified that unless within 21 days after such service, response is made by filing in the
Clerk’s office of this Court a pleading in writing, in proper legal form, the allegations and
charges may be taken as admitted and the court may enter an order, judgment or decree

against such party either by default or after hearing evidence.

APPEARANCE IN PERSON IS NOT REQUIRED BY THIS SUMMONS.

Done in the name of the Commonwealth of Virginia, on October 21, 2020.
JOHN T. FREY, CLERK

By:

Deputy Clerk

Plaintiff's Attorney: lan McElhaney
Case 1:20-cv-01502 Document1-1 Filed 12/07/20 Page 5 of 13 PagelD# 9

‘FILED

VIRGINIA: CIVIL INTAKE
IN THE CIRCUIT COURT FOR THE COUNTY OF FAIRBAMCT 15 PH 3: 33
OHN T. FREY
cLeR CIRCUIT COURT
FAIRFAX COUNTY SCHOOL BOARD, ) FAIRFAX, WA
)
Plaintiff, )
)
V. )
) i .
NORTHAMPTON COUNTY, NORTH ) CaseNo. 99 2 0 46047
CAROLINA BOARD OF EDUCATION, )
)
Serve: Secretary of the Commonwealth )
1111 E Broad St #4, )
Richmond, VA 23219 )
)
Defendant. )

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES

 

Plaintiff Fairfax County Schoo! Board (“FCSB”), by counsel, states as follows for its
Complaint against Defendant Northampton County, North Carolina Board of Education
(“Northampton” or “Defendant”).

Overview of the Action

Le FCSB brings this action against Northampton for declaratory judgment and
injunctive relief to require Northampton to fulfill its legal responsibilities to provide special
education services to a student, S.B., with severe disabilities who is receiving medical treatment
in Fairfax County, Virginia, but who — along with her mother — is a legal resident of
Northampton County, North Carolina. FCSB also seeks damages in the form of reimbursement
for more than one hundred thousand dollars it has been required to expend in order to provide

special education to S.B. as a result of Northampton’s failure to assume its legal responsibility
Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 6 of 13 PagelD# 10

for the special education, therapy and nursing services to that student, for which FCSB has
invoiced Northampton, but Northampton has not paid any amount to date.
Parties and Jurisdiction

Zi Plaintiff Fairfax County School Board is the corporate body which, pursuant to
Va, Code section 22.1-71, and the authority conferred by the Constitution of Virginia, operates,
maintains and supervises the Fairfax County Public Schools ("FCPS") as a political subdivision
of the Commonwealth of Virginia. The School Board is a "Local Educational Agency," as that
term is used in the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq. (“IDEA”).

3. Defendant Northampton County, North Carolina Board of Education, located at
701 N. Church St, Jackson, NC 27845, operates and governs the Northampton County Public
Schools in North Carolina. Defendant is a "Local Educational Agency," as that term is used in
the IDEA.

4, S.B. is and has been at all times relevant to this action a minor student, currently
nine years old, with severe cognitive, communication and physical disabilities. On account of
those disabilities, S.B. is and has been eligible for special education services under the IDEA.
S.B.’s mother resides, and has resided since at least September 2018, in Northampton County,
North Carolina. S.B. is also a resident of Northampton County, North Carolina.

5. Jurisdiction is appropriate pursuant to Va, Code section 8.01-328.1(A)(10).

Factual Allegations

6. Due to the severity of S.B.’s disabilities, she has since March 2012 been receiving

inpatient care at Iliff Nursing and Rehabilitation Center (“Iliff”) in Dunn Loring, Virginia, within

Fairfax County. Iliff is a pediatric nursing home care facility for children and young adults who
Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 7 of 13 PagelD# 11

have severe illnesses and/or injuries. S.B. was placed at Iliff by virtue of the determination of

private medical providers.

7. Initially, when placed at Iliff, $.B.’s mother was residing in Greensville County,
Virginia.
8. IDEA provides that where an eligible student is receiving medical treatment or

other noneducational services in a location other than his or her jurisdiction of residence, the
school division serving the jurisdiction in which the student is a legal resident continues to be
responsible for ensuring that the student receives required special education and related services.

9. The U.S. Department of Education’s Office of Special Education Programs,
(which is responsible for developing and implementing IDEA’s administrative regulations), has
made clear in its administrative guidance that a child’s home for purposes of IDEA is that of his
parent, and that placement in a nursing home does not alter that rule. Letter to Mills, 213 IDELR
139 (OSEP 1988); Letter to Moody, 23 IDELR 833 (OSEP 1995); Letter to McAllister, 21
IDELR 81 (OSEP 1994).

10. Accordingly, during the time that S.B.’s mother resided in Greensville County,
and S.B. was a legal resident there, beginning in February 2017 the Greensville County School
Board provided S.B. with special education and related services by reimbursing the Fairfax
County School Board for the cost of educational and related services provided to her while at
iff.

i. Ti — 2018, S.B.’s mother moved from Greensville County and relocated
to Northampton County, North Carolina. To the best of the School Board’s knowledge, she

continued to reside there since that time, including currently.
Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 8 of 13 PagelD# 12

12. S.B. continues to be a minor, and in any event her disabilities render her unable to
form her own intent with respect to residency. Accordingly, she is a legal resident of
Northampton County, as is her mother.

13. When it became aware that §.B,’s mother had relocated to Northampton County
and that S.B. was a resident of that county as well, FCSB notified Defendant in the spring of
2019 that Northampton was now responsible for providing, or arranging for, special education
and related services to S.B.

14. Since that time, Defendant has refused to respond and/or take any action required
under IDEA and its implementing regulations to ensure that the $.B. receives an appropriate
education and related services.

15. IDEA, and federal and state administrative interpretations of its provisions
provide that during the pendency of a dispute between jurisdictions as to the legal responsibility
for provision of special education and related services to a disabled student, the jurisdiction
currently providing the services must continue to do so, rather than unilaterally ceasing to
provide services.

16. Accordingly, FCSB has, since September 2018, been required to continue to
provide education and related services to $.B. during her treatment at Iliff, notwithstanding that
it is Northampton’s legal responsibility to do so. The services provided to S.B. by FCSB have
included, among other things, special education services; physical, occupational and speech
therapy; and the individual services of a nurse to enable her to attend a special education
program, FCSB has sent Northampton statements for the cost of these services on a quarterly
basis since the spring of 2019. As of fie time of the filing of this lawsuit, the amount of these

services exceeds $100,000, and the costs continue to accumulate.
Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 9 of 13 PagelD# 13

17. Notwithstanding repeated reminders from FCSB, Northampton has failed and
refused to make any payment to FCSB for the aforementioned services which are Northampton’s
responsibility, but which FCSB has been required to provide. Instead, Northampton has, by
counsel, taken the position that S.B. is a student of Fairfax County.

COUNT I
(Breach of Implied- in Law Contract)

18. The allegations contained in paragraphs 1-17 are incorporated by reference.

19. For the period since March 6, 2019, Northampton has been required under IDEA
to provide special education and related services to S.B. while she is receiving treatment at lliff.

20. By providing S.B.’s special education and related services in the absence of
Northampton meeting this responsibility, Plaintiff has conferred a benefit on Defendant.

21. Defendant was aware, at all times relevant hereto, that Plaintiff was providing
these special education and related services to S.B.

22. Defendant’s retention of the benefit conferred on it by Plaintiff without
compensating Plaintiff constitutes an unjust enrichment of Defendant, and implies in law an
obligation by Defendant to provide reimbursement for the reasonable value of those services to
FCSB.

COUNT II
(Declaratory Judgment and Injunctive Relief)

23, The allegations contained in paragraphs 1-22 are incorporated by reference.
24. In regard to Defendant’s obligation to provide special education and related
services to S.B. in accordance with IDEA, an actual controversy exists between FCSB and

Northampton.
Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 10 of 13 PagelD# 14

25.  FCSB seeks declaration of the obligation of Northampton to provide special
education and related services to S.B., and FCSB’s rights to obtain reimbursement for amounts
expended by FCSB to provide such services as provided herein.

26. In addition, because the harm to S.B. from the failure of Northampton to provide
appropriate and sufficient educational and related services cannot be fully compensated in view
of the uncertain amount and duration of the failure, FCSB seeks a permanent injunction requiring
Northampton irinaedtarely to assume educational responsibility for $.B. under IDEA.

WHEREFORE Plaintiff Fairfax County School Board prays that this Court enter
judgment against Defendant Northampton County Board of Education in an amount to be proven
at trial but in an amount of at least one hundred and fifty thousand dollars ($150,000.00); enter a
permanent injunction requiring Northampton immediately to assume educational responsibility
for S.B. under IDEA; award Plaintiff pre- and post-judgment interest, award Plaintiff its costs
and reasonable attorney’s fees; and for any such other relief as this court deems just and
necessary. Plaintiff reserves the right to amend its ad damnum to reflect the continuing accrual of
damages pursuant to the Rules of the Supreme Court of Virginia, Rule 3:2(c)(ii).

Respectfully Submitted,
FAIRFAX COUNTY SCHOOL BOARD

By Counsel

Dated: October 15, 2020
Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 11 of 13 PagelD# 15

BLANKINGSHIP & KEITH, P.C.
4020 University Drive, Suite 300
Fairfax, Virginia 22030
(703) 691-1235 (phone)
(703) 691-3913 (fax),

 
 
 
  
  
  

By:

 

John F. Cafferky, VSB No. 26179
jcafferky@bklawva.com
Melissa A. Little, VSB No. 82352
mlittle@bklawva.com
Jan McElhaney, VSB No. 9488
imcelhaney@bklawva.com

Counsel for Plaintiff Fairfax County School Board
Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 12 of 13 PagelD# 16

AFFIDAVIT FOR SERVICE OF PROCESS ON THE Case No. A020 1 604 1
SECRETARY OF THE COMMONWEALTH
Commonwealth of Virginia VA. CODE §§ 8.01-301, -310, -329; 55-218.1; 57-51

nF altfax COUMMY coccnusmnssianauminumininnn Circuit Court

Fairfax County School Board Vv Northampton County, North Carolina Board of Education

 

 

 

 

Attachments: [*] Summons and Complaint

 

 

I, the undersigned A ffiant, state under oath that

[x] the above-named defendant [oo] cesessscssccsssssosecesssussesnsasesseesennsunnnnneeesesennusnsssstetienssssseestinseeseemenasessesesc

whose last known address is [x] same as above [ ]

1. [x] is anon-resident of the Commonwealth of Virginia or a foreign corporation and Virginia Code § 8. 01-32834(A) a
applies (see NON-RESIDENCE GROUNDS REQUIREMENT on page 2).

2. [ ] isaperson whom the party seeking service, after exercising due diligence, has been unable to locate (see DUE DILIGENCE

 

 

   
 
 

 

 

 

 

REQUIREMENT ON BACK)
is the hearing date and time on theyattached process or notice (if applicable).
Se
Vo, [ ]PARTY [PARTY'S ATTORNEY _[ | PARTY’ S AGENT [ ] PARTY’S REGULAR A
State of Ferrie Lee Mohrmann

   
  
    
 
 

f ; NOTARY PUBLIC
paras 5 Commonweaith of Virginia

‘in Hy Reg. # 7594296
Com. Exp. Feb. 28, 2022

Wed ba Qa oso | City [Gf county of ss ta VEO... WE.
Acknowledged, subscribed and sworn to before me this day by ... AY). — M4 c... E / hen ag.
{ PRINT NAME OF SIGNA\

. o-1s-a020 | de 4? Wa ype ®

7

DATE [] CLERK “ [ ria 3 [-TROTARY PUBLIC <
Notary Registration No. 2574. ADL... . My commission expires: /-..0.

[*] Verification by the clerk of court of the date of filing of the certificate of vomited is requested, A self-addressed stamped envelope was
provided to the clerk at the time of filing this Affidavit.

 
 
 

 

NOTICE TO THE RECIPIENT from the Office of the Secretary of the Commonwealth of Virginia:
You are being served with this notice and attached pleadings under Section 8.01-329 of the Code of Virginia which designates the Secretary
of the Commonwealth as statutory agent for Service of Process. The Secretary of the Commonwealth’s ONLY responsibility is to mail, by
certified mail, return receipt requested, the enclosed papers to you. If you have any questions concerning these documents, you may wish to
seek advice from a lawyer.

SERVICE OF PROCESS IS EFFECTIVE ON THE DATE WHEN SERVICE IS MADE ON THE SECRETARY OF THE COMMONWEALTH,

CERTIFICATE OF COMPLIANCE
I, the undersigned, Clerk in the Office of the Secretary of the Commonwealth, hereby certify the following:

1. On... . bess , legal service in the above-styled case was made upon the Secretary of the
Commonwealth, ; as s statutory agent for | persons to be served i in accordance with Section 8.01-329 of the Code of Virginia, as amended.

Di. OW sasccssszacseruaasaunscaun aaceamnssanancnecrern avs tearsrveatcccnseteeares , papers described in the Affidavit and a copy of this Affidavit were forwarded by
certified mail, return receipt requested, to the party designated to be served with process in the Affidavit.

 

SERVICE OF PROCESS CLERK, DESIGNATED
BY THE AUTHORITY OF THE SECRETARY OF THE COMMONWEALTH

FORM CC-1418 (MASTER, PAGE ONE OF TWO) 07/13
Case 1:20-cv-01502 Document 1-1 Filed 12/07/20 Page 13 of 13 PagelD# 17

NON-RESIDENCE GROUNDS REQUIREMENT:
If box number | is checked, insert the appropriate subsection number:

A court may exercise personal jurisdiction over a person, who acts directly or by an agent, as to a cause of
action arising from the person’s:

1,

8(ii).

10.

Transacting any business in this Commonwealth;
Contracting to supply services or things in this Commonwealth;
Causing tortious injury by an act or omission in this Commonwealth;

Causing tortious injury in this Commonwealth by an act or omission outside this Commonwealth if he
regularly does or solicits business, or engages in any other persistent course of conduct, or derives
substantial revenue from goods used or consumed or services rendered in this Commonwealth;

Causing injury in this Commonwealth to any person by breach of warranty expressly or impliedly made in
the sale of goods outside this Commonwealth when he might reasonably have expected such person to
use, consume, or be affected by the goods in this Commonwealth, provided that he also regularly does or
solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from
goods used or consumed or services rendered in this Commonwealth;

Having an interest in, using, or possessing real property in this Commonwealth,

Contracting to insure any person, property, or risk located within this Commonwealth at the time of
contracting;

Having been ordered to pay spousal support or child support pursuant to an order entered by any court of
competent jurisdiction in this Commonwealth having in personam jurisdiction over such person; or

Having incurred a liability for taxes, fines, penalties, interest, or other charges to any political subdivision
of the Commonwealth.

DUE DILIGENCE REQUIREMENT:

If box number 2 is checked, the following provision applies:

When the person to be served is a resident, the signature of an attorney, party or agent of the person seeking
service on such affidavit shall constitute a certificate by him that process has been delivered to the sheriff or to a
disinterested person as permitted by § 8.01-293 for execution and, if the sheriff or disinterested person was
unable to execute such service, that the person seeking service has been unable, after exercising due diligence,
to locate the person to be served.

FORM CC-1418 (MASTER, PAGE TWO OF TWO) | 1/07
